Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Claim Status
In virtue of this communication, claims 1- 10 are currently pending in the instant application.  

Claim Objection
Claim 4 is objected to as the claim language “... wherein the resent part includes ...” appears to have a typo. The word “resent” has been interpreted as “reset” instead. Correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang; Jin-Won et al. (US 20110279485 A1, made of record in the IDS submitted on 6/19/2020) in view of Frattini; Giovanni et al. (US 20130193852 A1) and Werner; James C. et al. (US 20070262920 A1)
As to claim 1, Jang discloses a light-emitting diode (LED) display device having a display panel (Abstract: A display apparatus includes a backlight unit which emits a light, and a display panel which receives the light to display an image) and a driver circuit (driving circuit 110) driven to display an image on the display panel. 
Jang fails to directly disclose driving circuit 110 is an integrated circuit (IC) chip.  However, in a similar field of endeavor, Frattini discloses a driver integrated circuit (IC) chip driven to display an image on the display panel (Fig.1: microprocessor 240). 
It would have been obvious to one of ordinary skill in the art to apply Frattini's microprocessor for driving the LED display by Jang, “to lessen the visual impact of defective LEDs as known in the art”, as revealed by Frattini in [0046]. 
The combination of Jang and Frattini continues to teach the LED display device comprising: a first power supply line that transmits a first supply voltage (Jang Fig. 1: VLED); a second power supply line that transmits a second supply voltage (Jang Fig. 1: ground voltage); internal power lines disposed in the display panel (Jang Fig. 1: the internal power lines (unlabeled) switched from VLED by SW1, SW2, SW3); a power switching part that selectively connects the internal power lines to the first power supply line according to light emission periods; light emission sets each including: light emission units each of which emits light having a quantity according to an amount of charges flowing between a first unit terminal and a second unit terminal (Jang [0139] The turn-on durations of the first to sixth switching devices SW1 to SW6 may be adjusted to control an amount of the light emitted from the first to ninth light source blocks LB1 to LB9 corresponding to the first to ninth dimming regions A1 to A9). 
Jang and Frattini fail to directly disclose at least two light emission units emit light having different wavelengths.
However, in a similar field of endeavor, Werner discloses a LED display wherein 
at least two light emission units emit light having different wavelengths ([0051]
FIG. 4 shows a signal apparatus 220 including a number of the LED circuits 200 of FIG. 3. For example, one of the LED circuits may have one color (e.g., red) and another LED circuit may have a different color (e.g., amber) ).
The combination of Jang, Frattini and Werner continues to teach the first unit terminal of each of the light emission units is electrically connected to a corresponding one of the internal power lines (Jang Fig. 1), and the second unit terminal of each of the light emission units is commonly connected to an interfacing line of a corresponding one of the light emission sets (Drain nodes of SW4, 5 and 6, unlabeled); driving sets (Jang Fig. 1 CS4, 5 and 6) each of which is disposed between the interfacing line of a corresponding one of the light emission sets and the second power supply line and driven using a data set, wherein each of the driving sets is driven to allow charges having an amount corresponding to a drive data to flow to the interfacing line during each of the light emission periods (Jang Fig. 1 [0163] The fourth switching device SW4 connected to the first row r1 supplies the reference voltage to the first to third light source blocks LB1 to LB3 in response to the fourth control signal CS4. The fifth switching device SW5 connected to the second row r2 supplies the reference voltage to the fourth to sixth light source blocks LB4 to LB6 in response to the fifth control signal CS5. The sixth switching device SW6 connected to the third row r3 supplies the reference voltage to the seventh to ninth light source blocks LB7 to LB9 in response to the sixth control signal CS6); 
and a drive data supplier that provides the drive data to the driving sets (Jang Fig. 1 dimming circuit 112) , wherein the light emission sets are disposed in the display panel (Jang Fig. 1), and the driving sets are disposed in the driver IC chip (Frattini Fig. 4.  
Also, Examiner is unable to locate any support from Application Specification why it is necessary, or the advantage of, having the light emission sets disposed in the display panel, and the driving sets disposed in the driver IC chip. Examiner considers this kind of circuit function partition a design option commonly practiced by people of ordinary skill in the art). 
 It would have been obvious to one of ordinary skill in the art to apply Werner's color LEDS into Jang’s modified LED display device, to improve the display by adding color. 

As to claim 2, Jang further discloses the LED display device of claim 1, wherein the driving sets include first to nth driving sets, the drive data supplier provides first to mth drive data to each of the first to nth driving sets, and the amount of the charges flowing the interface line during ith light emission period corresponds to a data value of ith drive data (Fig. 1: [0066] The second switching section 140 includes fourth to sixth switching devices SW4, SW5 and SW6. The fourth switching device SW4 includes a first electrode connected to second terminals (e.g., cathode of the last LED 121 of each light source block) of the first, fourth, and seventh light source blocks LB1, LB4 and LB7, a second electrode which receives the fourth control signal CS4 from the dimming circuit 112 ... The fifth switching device SW5 includes a first electrode connected to second terminals (e.g., cathode of the last LED 121 of each light source block) of the second, fifth, and eighth light source blocks LB2, LB5 and LB8, a second electrode which receives the fifth control signal CS5 from the dimming circuit 112, and a third electrode which receives the reference voltage. The sixth switching device SW6 includes a first electrode connected to second terminals (e.g., cathode of the last LED 121 of each light source block) of the third, sixth, and ninth light source blocks LB3, LB6 and LB9, a second electrode which receives the sixth control signal CS6 from the dimming circuit 112, and a third electrode which receives the reference voltage). 

As to claim 3, Jang and Frattini further disclose the LED display device of claim 1, wherein each of the light emission units includes: an LED disposed between the first unit terminal and the second unit terminal, the LED emitting light according to a current flowing the LED data (Jang Fig. 1 [0066]); and a reset part disposed between the first unit terminal and the second unit terminal and in parallel with the LED, wherein the reset part resets the current of the LED (Frattini Fig. 10. 
Each LED 102 contains a reset switch disposed between the first unit terminal and the second unit terminal and in parallel with the LED). 

As to claim 4, Jang, Frattini and Werner further disclose the LED display device of claim 3, wherein the rese[n]t part includes: a reset switch disposed between the first unit terminal and the second unit terminal and turned on at a reset timing (Frattini Fig. 10 as explained in claim 3 Office Action); and a reverse current prevention element disposed between the first unit terminal and the second unit terminal and in series with the reset switch (Frattini Fig. 10 FET 330 along with diodes Q2H and Q2L), the reverse current prevention element preventing generation of a reverse current (Frattini shows the diodes Q2H and Q2L but does not appear to explain their function. However, Werner teaches in Fig. 1 that diode 30 serves as a reverse steering diode in [0029]). 

As to claim 5, Jang, Frattini and Werner further disclose the LED display device of claim 4, wherein the reverse current prevention element has a current path of which a direction is same as a direction of a current path of the LED (Frattini Fig. 10 diodes Q2H and Q2L, one of which has a current path in the same direction of the LED, whereas the other has a current path in the opposite direction of the LED, as a current prevention element for the opposite direction). 

As to claim 6, Frattini further discloses the LED display device of claim 1, wherein each of the driving sets includes: current sourcing parts corresponding to the light emission units and disposed in parallel between the interfacing line and the second power supply line (Fig. 10: current sourcing parts 330 are disposed in parallel, and are disposed between the interfacing line and the second power supply line as shown), wherein each of the current sourcing parts includes a current source and a driving switch which are connected in series ([0065] Fig. 10: switches parallel to LEDs 102 are connected in series with current source 324), the current source provides a predetermined current amount, and the driving switch is turned on during activation of a driving timing signal; and a driving timing generator that provides driving timing signals to the current sourcing parts, wherein a driving timing signal is activated for a time period corresponding to a drive data during a corresponding light emission period (Controller 328 by design provides the preceding functions). 

As to claim 7, Frattini further discloses the LED display device of claim 6, wherein, when the driving switch of each of the current sourcing parts is turned-on for a maximum period (the claim language fails to specify what is considered as a maximum period, Frattini thus teaches this limitation whenever current source parts 330 are turned on), an amount of current of the current source of each of the current sourcing parts corresponds to an amount of current which causes an image of the display panel to have white light having maximum brightness due to mixture of light emitted from the corresponding light emission units (Controller 328 by design provides the preceding functions as the claim language fails define what is considered a maximum brightness). 

As to claim 8, Frattini further discloses the LED display device of claim 1, wherein each of the driving sets includes: a variable current source disposed between the interfacing line and the second power supply line ([0065] Fig. 10 second current source 324) an amount of current flowing the variable current source varying based on a driving level signal; and a driving level generator that provides the driving level signal to the variable current source, wherein the driving level signal has a driving level corresponding to the drive data during a corresponding light emission period ([0065] current source 324 includes a second controller 328. Each current source 322, 324 has switches or FETs 330 that are controlled by the controllers 326, 328.
One of ordinary skilled in the art would agree controller 328 controls the current source circuits 330 with various driving signal level during different light emission period that varies an amount of current flowing in current source ). 

As to claim 9, Frattini further discloses the LED display device of claim 1, wherein each of the driving sets includes: a variable current source disposed between the interfacing line and the second power supply line, an amount of current flowing the variable current source varying based on a driving level signal (The preceding limitation is the same as claim 8, and is rejected with similar rationale as explained in claim 8 Office Action); a driving switch disposed between the interfacing line and the second power supply line and in series with the variable current source ([0065] Fig. 10: switches parallel to LEDs 102 and in series with current source 324), the driving switch being turned on based on activation of a driving timing signal; and a driving signal generator that generates the driving level signal and the driving timing signal (Controller 328 by design provides this function). 

As to claim 10, Frattini further discloses LED display device of claim 1, wherein the driving level signal has a driving level corresponding to the drive data during a corresponding light emission period, and the driving timing signal is activated a time period corresponding to the drive data during a corresponding light emission period (Controller 328 by design provides this function). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/            Examiner, Art Unit 2621